Citation Nr: 1525340	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, including service in the Republic of Vietnam from August 1970 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO in Denver, Colorado.  

A personal hearing was held before a RO Decision Review Officer in October 2009.  The transcript has been associated with the record.  

In September 2011, the Board remanded the case to the RO for additional evidentiary development.  

In April 2014, the Board, in pertinent part, denied service connection for hypertension.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2014 order, granted the parties' joint motion for partial vacatur remand (JMR), vacating the Board's April 2014 decision to the extent it denied service connection for hypertension and remanded the claim for compliance with the terms of the JMR.

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in February 2015.  The March 2015 VHA opinion has been associated with the record.   

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of her electronic VA file, to ensure a complete review of the evidence in this case.   


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension is not related to service, including his exposure to herbicides, hypertension did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a May 2006 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2006 letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in an October 2012 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  He was afforded VA examinations in February 2007 and July 2012, with a VHA opinion in March 2015.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issue presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to his appeal.  

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.   

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A.  Herbicide Exposure

The Veteran contends that he is entitled to service connection for hypertension as being related to his active service.  Specifically, he claims that his hypertension is related to his service in Vietnam and herbicide exposure therein.


Initially, the Board finds that the record establishes a current diagnosis of hypertension.  See July 2012 VA Examination.  

Additionally, the Veteran's exposure to herbicides is conceded as the record shows that he had active duty in the Republic of Vietnam from August 1970 to August 1971.  38 U.S.C.A. § 1116(f); see Veteran's DD-214.  Nevertheless, hypertension is not a presumptive disease.  38 C.F.R. § 3.309(e).  Thus, the presumption of service connection as a result of exposure to herbicides does not apply.  38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends that he was diagnosed and treated for high blood pressure in service.  Service treatment records do not contain any diagnosis or treatment for hypertension or high blood pressure.  Service records include blood pressure readings taken throughout the period of active duty, with none showing diastolic blood pressure of 90mm and systolic blood pressure of 160mm or more.  His discharge examination from active duty service in November 1972 showed a clinically normal heart and vascular system.  The Veteran's November 1972 report of medical history noted no heart trouble and no history of high blood pressure.  

Regarding the Veteran's service-connection claim for hypertension, the record shows that during a January 1976 VA examination, the Veteran's blood pressure readings were 160/106, 186/120 and 176/120 and he was diagnosed with essential vascular hypertension.  A March 1981 treadmill study noted the Veteran's blood pressure readings as 158/84, 186/90, 160/88, and 150/81.  The Veteran's blood pressure in October 1981 was noted to be 158/102.  Medical records from June 1999 document the Veteran's blood pressure as 140/100.  In July 1999, Dr. R. S. noted that the Veteran's blood pressure was essentially within normal limits.  In December 1999, private treatment records show the Veteran with a blood pressure reading of 160/95.  A blood pressure reading from June 2000 was 132/82 and a reading from July 2000 showed the Veteran's blood pressure at 116/80.  In September 2003, the Veteran's blood pressure was 130/80 and he was diagnosed with hypertension by Dr. R. S.  

Despite the Veteran's statements to the contrary, there is no medical evidence that he was diagnosed and treated for hypertension or high blood pressure during service.  It is neither shown nor contended that the Veteran manifested hypertension prior to the January 1976 VA examination (approximately 3 years after service separation), when he was diagnosed with hypertension.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds no competent evidence that attributes hypertension to active duty.  

During the Veteran's February 2007 VA examination, he stated that his blood pressure issues began during the military, but he was not started on medication until 2005.  

Subsequent to the Board remand, a second VA hypertension examination was conducted in July 2012, wherein the Veteran stated he began medication for his hypertension in 2002.  The VA examiner opined that it was less likely as not that the Veteran's hypertension is related to service or was incurred during the first year post-service as there were no symptoms of this condition noted in his service treatment records or within one year post-service.  The first evidence of elevated blood pressure was not found until the Veteran's January 1976 VA examination.  Additionally, the Veteran's hypertension did not consistently persist and he was not started on medications for the condition until 2004.  

The March 2015 VHA specialist addressed the National Academy of Sciences (NAS) conclusion in its 2010 update that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  She explained that hypertension is a common problem which has many causes, most commonly including age, diet, obesity, metabolic syndrome and genetic factors.  Further, because the diagnosis is common, and due to the lack of available information confirming the association between Agent Orange and hypertension, it would be nearly impossible to determine that Agent Orange exposure is the cause of the Veteran's hypertension.  Therefore, she opined that it is less likely than not that the Veteran's hypertension is due to herbicide exposure.  

While the Veteran has made statements to the effect that his hypertension is related to herbicide exposure in service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006).  Moreover, the Board notes that to the extent that the Veteran claims to have had hypertension since service, his statements are contradicted by the more reliable contemporaneous service separation examination from November 1972, which documents a normal blood pressure reading of 120/84.  

The Board finds that the July 2012 VA examiner's and the March 2015 VHA specialist's opinions are the most probative of record.  The VA medical opinions constitute competent medical evidence because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA etiological opinions are credible based on their internal consistency and their duty to provide truthful opinions.  The Board further finds that the VA opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's diagnostic results show that his hypertension is unrelated to service.  38 C.F.R. § 3.303.

The Veteran has not submitted a medical opinion in support of his claim, and the only relevant medical evidence of record-the opinions of the VA examiners-are negative, finding that the Veteran's hypertension is due not to service, to include herbicide exposure.  Because these opinions are not controverted by any probative medical evidence of record, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hypertension must be denied.

B.  Diabetes Mellitus, Type II

In the alternative, the Veteran contends that he has hypertension secondary to his service-connected diabetes mellitus disability.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that:  (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).

The February 2007 VA examiner opined that the Veteran's hypertension was not likely secondary to diabetes as the hypertension occurred before the Veteran's diabetes diagnosis in May 2000.  Moreover, the July 2012 VA examiner also opined that it was less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, as the Veteran has no diabetic renal disease, normal creatinine levels and negative microalbuminuria, which would need to be present for diabetes to cause or aggravate the Veteran's hypertension.  

With regard to secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed hypertension and his service-connected diabetes mellitus (to include secondary aggravation).  These VA medical opinions were rendered following a complete review of the Veteran's claims file and include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the Veteran has made statements to the effect that his hypertension is related to his diabetes mellitus, type II, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006).  Without medical evidence of a nexus between his hypertension and his service-connected diabetes mellitus, service connection cannot be granted on a secondary basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for hypertension is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


